IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0618
                            Filed October 19, 2022


THE ESTATE OF JACOB HENKELMAN, JEFF HENKELMAN, Individually and
as Co-Administrator for the ESTATE OF JACOB HENKELMAN and STACY
HENKELMAN, Individually and as Co-Administrator of the ESTATE OF
JACOB HENKELMAN,
      Plaintiffs-Appellants,

vs.

DARBY THOMAS BEAN,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Brad McCall, Judge.



      Plaintiffs appeal from an adverse jury verdict in a negligence action.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.



      Matthew M. Boles and Adam C. Witosky of Gribble Boles Stewart & Witosky

Law, Des Moines, for appellant.

      Jason D. Walke of Walke Law, LLC, West Des Moines, for appellee.



      Heard by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                             2


BADDING, Judge.

          Twenty-year-old Jacob Henkelman died at an underage house party after

he repeatedly asked fellow partygoer Darby Bean to punch him in the face.

Henkelman’s parents, individually and on behalf of their son’s estate, 1 sued Bean

for negligence.       After being separately instructed on comparative fault and

assumption of risk, the jury returned a verdict finding that Henkelman was more at

fault than Bean. The estate appeals.

I.        Background Facts and Proceedings

          On July 21, 2017, when Bean was nineteen years old, he went to a party at

his friend’s house. Henkelman was standing outside when Bean arrived. The two

knew each other from working together at the same grocery store during high

school. They had a “casual encounter” outside the house according to Bean—just

a, “Hey, how are you? How you been? How you doing?” type conversation. Bean

described Henkelman as a “happy-go-lucky kind of jovial guy” and said he got

along well with him.

          Bean’s next memory of Henkelman was in the garage of the house. Both

had been drinking beers as the night wore on. Shortly after midnight, Henkelman

went up to Bean and said, “I want you to hit me.” Bean was taken aback and

unsure how to respond. Henkelman kept asking Bean to hit him, so Bean turned

to his friend for advice. His friend told Bean something like, “You guys are both

adults. As long as you’re not going to have a fight, you make your own decision.”

Bean asked Henkelman where he wanted to be hit, and Henkelman said, “in the



1    We refer to the appellants collectively as “the estate.”
                                          3


face.” He told Bean that he could “take it” because he’d been in the military,

although that was not true.       Bean responded that he didn’t want to fight.

Henkelman agreed there would be “no retribution, no hard feelings.” All of the

witnesses who testified at trial said there was no hostility between the two—

Henkelman was just asking to be punched.

       Coming around to the idea, Bean told Henkelman that he was not going to

hit him as hard as he could. The two shook hands, and Henkelman braced himself.

Then Bean punched him in the face. Witnesses who saw the punch testified that

it didn’t look like Bean used his full strength, with one explaining: “He kind of just

threw his hand at him. He didn’t really step into the punch.” But it caused

Henkelman to fall backwards and hit his head on the concrete floor of the garage.

Henkelman suffered a brain injury that led to his death seven days later.

       Bean was criminally charged and pled guilty to involuntary manslaughter.

Henkelman’s parents, individually and on behalf of his estate, filed a civil suit

against Bean, asserting claims of battery and loss of parental consortium. Later,

the battery claim was dropped, and a negligence claim was added. In his answer

to the estate’s petition, Bean pled comparative fault under Iowa Code chapter 668

(2018) and “unreasonable assumption of risk” as affirmative defenses.

       A jury trial was held on April 20, 2021. Because of his criminal conviction,

Bean admitted that he “was ‘at fault’ by striking . . . Henkelman in the face,” which

was a cause of the estate’s damages. But he asked for separate jury instructions

on Henkelman’s comparative fault and assumption of risk. The estate resisted

those requests, arguing a separate instruction on assumption of risk was barred

by Rosenau v. City of Estherville, 199 N.W.2d 125, 133 (Iowa 1972), because of
                                          4


Bean’s comparative fault defense. Borrowing concepts from the criminal realm,

the estate also argued that if a comparative fault instruction was given, the jury

should also be instructed on provocation and mutual combat.             Bean argued

Rosenau did not preclude his requested instructions because Iowa Code

section 668.1 includes “unreasonable assumption of risk” in its definition of fault.

And he asserted provocation and mutual combat were not supported by the facts

of the case.

       The district court sided with Bean and instructed the jury on both

comparative fault and assumption of risk, though the verdict form only asked the

jury to determine whether Henkelman was at fault and “a cause of any damage to

Plaintiffs.” The estate’s provocation and mutual combat instructions were not

given. In its verdict, the jury answered “yes” to both of the above questions before

assigning sixty-seven percent of the fault to Henkelman and thirty-three percent to

Bean, thereby barring the estate’s recovery. See Iowa Code § 668.3(1)(a). The

estate appeals, asserting the court erred in (1) instructing the jury on assumption

of risk; (2) instructing the jury on comparative fault while not instructing on

provocation and mutual combat; and (3) permitting a redacted deposition to be

read instead of live testimony.

II.    Standard of Review

       Alleged errors in jury instructions, and refusal to give requested instructions,

are reviewed for the correction of errors at law, Haskenhoff v. Homeland Energy

Sols., LLC, 897 N.W.2d 553, 570 (Iowa 2017), while the use of a deposition instead

of trial testimony is reviewed for an abuse of discretion. Bauer v. Cole, 467 N.W.2d

221, 225 (Iowa 1991).
                                          5


III.   Analysis

       A.     Assumption of Risk Instructions

       The primary issue on appeal is whether, in this comparative fault case under

Iowa Code chapter 668, the district court committed reversible error in instructing

the jury on assumption of risk in three instructions—Instruction 11, defining fault to

include assumption of risk; Instruction 17, the comparative fault marshalling

instruction; and Instruction 18, instructing the jury on the elements of assumption

of risk. Our jumping off point is our supreme court’s decision in Rosenau—a case

decided before the adoption of Iowa’s Comparative Fault Act in 1984.

       The issue in Rosenau was whether the trial court erred in failing to give a

separate instruction on assumption of risk where the jury had been instructed on

contributory negligence. 199 N.W.2d at 130. In examining that question, the court

started with a history lesson on the assumption of risk doctrine, which had its

genesis in “master-servant law.” Id. The Rosenau court explained:

               The term “assumption of risk” as used by courts, assumes two
       different meanings. (1) In one sense, it is an alternative expression
       for the proposition that defendant was not negligent, i.e., either owed
       no duty or did not breach the duty owed. This “primary meaning” is
       illustrated by the case in which an employee is injured by a danger
       naturally incident to the employment, even though the employer has
       exercised all reasonable care for his safety. (2) In its “secondary
       meaning” the term is used where the injured person acted
       unreasonably in assuming a particular risk, and the defense of
       assumption of risk coincides with the defense of contributory
       negligence. In this sense, assumption of risk is an affirmative
       defense to an established breach of duty.

Id. at 131. When used in its secondary meaning, an assumption of risk defense

involves the “same elements and facts” as the defense of contributory negligence.

Coker v. Abell-Howe Co., 491 N.W.2d 143, 147 (Iowa 1992); see also Rini v.
                                         6


Oaklawn Jockey Club, 861 F.2d 502, 506–07 (8th Cir. 1988) (describing the

overlap between the two defenses “as intersecting circles, with a considerable area

in common, where both exist and neither excludes the possibility of the other”

(quoting W.P. Keeton et al., Prosser & Keeton on Torts § 68, at 481 (5th ed. 1984)).

As a result, “[i]nstructing on assumed risk elements as a separate affirmative

defense results in duplicitous instructions on a single aspect of the case.”

Rosenau, 199 N.W.2d at 132–33.

       To avoid that problem, as well as the confusion that could be generated by

instructing on both, the court in Rosenau held “that in a common-law tort case in

which defendant raises the issue of plaintiff’s negligence, the elements of

‘assumed risk’ shall no longer be pled and instructed on as a separate defense.”

Id. at 133. The court accordingly “abolish[ed] assumption of risk as a separate

defense in all cases in which contributory negligence is now available as a

defense,” though it “retain[ed] assumption of risk as a defense in other cases.” Id.

       Bean argues Rosenau “and the interplay between the pre-[c]hapter 668

defenses of ‘contributory negligence’ and ‘assumption of the risk,’ have nothing to

do with [c]hapter 668 ‘comparative fault.’”2 He relies on the definition of fault in

section 668.1(1), which expressly includes assumption of risk:


2 This argument alludes to the evolution of comparative fault in our state. When
Rosenau was decided, “a plaintiff’s contributory negligence was a complete bar to
recovery.”   Mulhern v. Catholic Health Initiatives, 799 N.W.2d 104, 113
(Iowa 2011). In Goetzman v. Wichern, the supreme court abandoned contributory
negligence in favor of pure comparative negligence. 327 N.W.2d 742, 754 (Iowa
1982), superseded by statute, 1984 Iowa Acts ch. 1293, as recognized in Berry v.
Liberty Holdings, Inc., 803 N.W.2d 106, 111 (Iowa 2011). “In response to
Goetzman, our legislature in 1984 enacted Iowa Code chapter 668,” Slager v.
HWA Corp., 435 N.W.2d 349, 350 (Iowa 1989), which “codified a modified form of
comparative fault.” Berry, 803 N.W.2d at 111.
                                           7


               As used in this chapter, “fault” means one or more acts or
       omissions that are in any measure negligent or reckless toward the
       person or property of the actor or others, or that subject a person to
       strict tort liability. The term also includes breach of warranty,
       unreasonable assumption of risk not constituting an enforceable
       express consent, misuse of a product for which the defendant
       otherwise would be liable, and unreasonable failure to avoid an injury
       or to mitigate damages.

(Emphasis added.) Because there is “nothing in the language of Iowa Code

[section] 668.1(1) stating, or suggesting, that ‘unreasonable assumption of risk’

can only be considered in deciding ‘fault’ in strict liability cases,” Bean contends “it

is clear that the concept of ‘unreasonable assumption of risk’ in the second

sentence of [section] 668.1(1) can apply to any [c]hapter 668 case.”

       Were we writing on a blank slate, this argument might have some merit. But

we’re not. The same argument was raised and rejected in Coker, where the

defendant asserted

       that the passage of the Iowa Comparative Fault Act restores
       assumption of risk as a separate defense in negligence cases. [The
       defendant] points to the language of section 668.1, which specifically
       includes assumption of risk in the definition of fault, then proceeds to
       argue that assumption of risk applies to all fault cases, whether
       negligence or strict liability.

491 N.W.2d at 147. The court disagreed, finding that “[a]fter Rosenau, assumption

of risk remains a defense in those actions in which contributory negligence is not

available, such as common-law strict liability.” Id.; accord Slager, 491 N.W.2d at

148 (“We think assumption of risk is included as fault in our comparative fault

statute because there is at least one common-law theory of action included to

which the defense has application. That theory is strict tort liability in products

liability cases.”).   In those cases, the court reasoned, “there is no danger of

duplicitous theories and instructions, so a defendant is free to plead and argue that
                                           8


the plaintiff unreasonably encountered and assumed a known risk created by the

defendant’s negligence.” Coker, 491 N.W.2d at 147.

       As for the inclusion of “assumption of risk” in the act’s definition of fault, the

Coker court noted section 668.1(1) “includes common-law strict tort liability actions

among cases to be tried under the comparative fault system.” Id. The court

“assume[d] the legislature was aware that assumption of risk was not a defense in

actions in which contributory negligence could be pleaded yet was available in

strict liability actions.” Id. So, the court continued, “[i]t was appropriate for the

legislature to include assumption of risk among the elements to be considered

under comparative fault, as ‘fault’ includes strict liability.” Id. (“The inclusion of

assumption of risk in our comparative fault statute does not mandate that the

defense be restored in negligence cases, returning tort law to the confusion and

repetition that prompted Rosenau.”). The court ended its analysis by stating:

               We hold that assumption of risk may not be pleaded or
       instructed upon as a separate defense in cases in which contributory
       negligence is an available defense under the Iowa Comparative
       Fault Act, Iowa Code ch. 668. Our decision in Rosenau remains
       intact following passage of the act. The trial court erred in instructing
       the jury on both Coker’s negligence and his assumption of risk.

Id.3 Bean tries to distinguish Coker by arguing the district court “did not submit

assumption of risk as a separate affirmative defense but, rather, it instructed the



3 This holding is not an outlier. See, e.g., Restatement (Third) of Torts:
Apportionment of Liability § 3, cmt. c (Am. L. Inst. May 2022 update) (“[C]ourts
should abandon the doctrine of implied assumption of risk and therefore should
not give the jury a separate instruction. The court should instruct the jury only on
the definition of plaintiff’s negligence. A separate instruction on implied
assumption of risk to cover conduct that is within the scope of plaintiff’s negligence
would require the jury to consider the same conduct twice.” (internal citations
omitted)).
                                           9


jury as to how Jacob’s ‘assumption of risk’ could constitute ‘fault.’” That’s not what

the jury instructions say though.

        True, Instruction 11 defined “fault” to mean “one or more acts or omissions

towards the person of the actor or of another which constitutes negligence or an

unreasonable assumption of the risk not constituting an enforceable express

consent.” But Instruction 18 muddied the waters. In that instruction, the jury was

told:

                 The Defendant claims Jacob Henkelman unreasonably
        assumed the risk by asking the Defendant to hit him. To prove this
        defense, the defendant must prove all of the following propositions:
                 1. Jacob Henkelman knew the risk was present,
                 2. Jacob Henkelman understood the nature of the risk to
        himself,
                 3. Nevertheless Jacob Henkelman unreasonably, freely and
        voluntarily took the risk, and
                 4. Jacob Henkelman’s assumption of the risk was a cause of
        Plaintiffs’ damage.
                 If the Defendant has failed to prove any of these propositions,
        the Defendant has not proved this defense. If the Defendant has
        proved all of these propositions, then you will assign a percentage of
        fault against the plaintiffs and include it in the total percentage of
        fault, if any, found by you in your answers to the special verdicts.

(Emphasis added.)4

        Despite this language, Bean maintains that assumption of risk was not

submitted to the jury as a separate defense because the instruction’s closing

paragraph directed the jury to apportion such fault as may have been caused by



4 Bean argues this instruction was permissible because it is “Model Instruction No.
400.9 from the fault section of the Model Jury Instructions.” (Emphasis removed.)
But the comment to the instruction warns: “This instruction should not be used,
and assumption of risk is not available as a separate defense, in cases where
contributory negligence is available under [c]hapter 668 of the Code. In strict
liability cases, assumption of risk is an available defense.” Unif. Jury Instr. 400.9,
cmt.
                                         10


Henkelman’s unreasonable assumption of risk. He also points out that the only

“questions the jury was asked to answer on the Verdict Form were (a) if

[Henkelman] was at ‘fault’; (2) if so, if that fault was ‘a cause’ of damage; and (c)

the apportionment of [Henkelman’s] fault (if any) with [Bean’s].” As a result, Bean

contends “the only affirmative defense the jury was asked to decide was

‘comparative fault.’” This argument finds some support in the Eighth Circuit’s

decision in Wurster v. Plastics Group., Inc., 917 F.3d 608 (8th Cir. 2019).

       James Wurster died after a gas can he was holding exploded when he

poured gasoline from the can into a fire. Wurster, 917 F.3d at 611. His estate

sued the manufacturer of the gas can on a negligence theory. Id. The jury

received two instructions on the plaintiff’s unreasonable assumption of risk in his

use of the gas can. Id. at 612. The first identified assumption of risk as one of

three ways the plaintiff was allegedly negligent. Id. The second expanded on

assumption of risk as a specification of the plaintiff’s negligence: “[The defendant]

claims that [the plaintiff] unreasonably assumed the risk by pouring gasoline onto

the fire or using the vent hole to pour gasoline. To prove this defense, [the

defendant] must prove all of the following propositions.” Id. at 612, 616. The

instruction then listed “the four elements of assumption of risk” before directing the

jury that if the defendant failed to prove any of them, “it has not proved this

defense.” Id.

       The court in Wurster found “[t]he instruction’s use of the phrase ‘this

defense’ appears at first blush to present the assumption of risk doctrine as both

a species of fault and a separate defense,” as prohibited by Coker. Id. at 616. But

because the last paragraph of the instruction “simply direct[ed] the jury to apportion
                                            11


such fault as may have been caused by the unreasonable assumption of risk,” the

court concluded that “[i]n context, the instruction is simply a definition setting forth

the elements of an unreasonable assumption of risk.” Id.

       We do not have that same context here because the marshalling instruction

on Henkelman’s comparative fault, Instruction 17, did not include “unreasonable

assumption of risk” as a specification of his negligence. Instead, that instruction

stated:

               The Defendant alleges Jacob Henkelman was at fault
       because of negligence. The Defendant must prove both of the
       following propositions:
               1. Jacob Henkelman was at fault. In order to prove fault, the
       Defendants must prove Jacob Henkelman was negligent in one or
       more of the following ways:
                       a. In consuming alcohol to the point of intoxication, or
                       b. In asking Defendant to strike him in the face.
               2. The fault of . . . Jacob Henkelman was a cause of his
       damage.
               If the Defendant has failed to prove both of these propositions,
       the Defendant has not proved his defense. If the defendant has
       proved both of these propositions, then you will assign a percentage
       of fault against the Plaintiffs and include the Plaintiffs’ fault in the total
       percentage of fault found by you in answering the special
       interrogatories.

(Emphasis added.)

       When the instructions are read together, they do not connect Henkelman’s

alleged unreasonable assumption of risk to the definition of fault, as the

comparative fault marshalling instruction did in Wurster, 917 F.3d at 616.5 And



5Along with its reliance on the reasoning of Wurster, the dissent cites our supreme
court’s decision in Morgan v. Perlowski, 508 N.W.2d 724, 725 (Iowa 1993), as
support for the conclusion that the trial court did not err in instructing the jury on
assumption of risk as a species of comparative fault. But Morgan did not consider
assumption of risk in the context of a challenge to jury instructions, as the dissent
suggests. The only instructional error the court considered in Morgan was the
                                          12


even if they had, Instruction 18 would still conflict with our supreme court’s holding

in Coker, which also considered an assumption of risk instruction as a species of

fault. 491 N.W.2d at 146 (noting “the trial court instructed the jury on three

separate theories of fault,” one of which was the plaintiff’s “contributory negligence”

and another instructing the jury that the plaintiff “may be at fault if he ‘unreasonably

assumed a risk of harm from the conduct of another’”). By separately instructing

on both comparative fault and assumption of risk, the instructions unduly

emphasized Henkelman’s allegedly negligent act in asking Bean to punch him—

the central theme of Bean’s defense. See Rosenau, 199 N.W.2d at 132–33.

       The question remains whether this error was prejudicial. See Coker, 491

N.W.2d at 148 (“Error in giving or refusing to give a particular instruction does not

warrant reversal unless the error is prejudicial.”). “Prejudice results when the trial

court’s instruction materially misstates the law, confuses or misleads the jury, or is

unduly emphasized.” Eisenhauer ex rel. T.D. v. Henry Cnty. Health Ctr., 935

N.W.2d 1, 16 (Iowa 2019) (citation omitted). Citing Rivera v. Woodward, 865

N.W.2d 887, 903 (Iowa 2015), Bean contends there was no prejudice because the

“instructions did nothing but place more (not less) of a burden on the defense.” But

the same would have been true in Coker, 491 N.W.2d at 148, which found “that

the trial court’s giving of both instructions unduly emphasized [the plaintiff’s]

allegedly negligent acts and is therefore prejudicial.” Accord Manley v. O’Brien

Cnty. Rural Elec. Coop., 267 N.W.2d 39, 44 (Iowa 1978) (concluding submission

of repetitive instructions on assumption of risk in a contributory negligence case


defendant’s challenge to the negligence marshalling instruction for its failure to set
out the elements of a “premises liability type of case.” 508 N.W.2d at 729–30.
                                          13


was reversible error); Rosenau, 199 N.W.2d at 133 (finding no error in refusal to

give assumption of risk instruction because it involved the same elements and

facts as the contributory negligence instruction).

       In the end, we find this case is controlled by Coker, which requires reversal

because of Instruction 18.      On remand, the district court should refrain from

“making reference to ‘assumption of risk’” in its instructions to the jury. Manley,

267 N.W.2d at 44; accord Campbell v. Van Roekel, 347 N.W.2d 406, 410 (Iowa

1984) (“The court should have instructed the jury in terms of negligence on the part

of plaintiff under the usual reasonable person or objective standard without

reference to assumption of risk terminology or strictly subjective standards.”).

“Because this case must be retried, we will consider [the estate’s] other challenges

to the jury instructions,” along with its challenge to the use of the medical

examiner’s deposition. Thornton v. Am. Interstate Ins. Co., 897 N.W.2d 445, 471

(Iowa 2017) (citation omitted); accord State v. Dudley, 856 N.W.2d 668, 674 (Iowa

2014) (remanding case for new trial but addressing issues likely to arise on

remand).

       B.     Comparative Fault Instruction

       “Proposed instructions must enjoy support in the pleadings and substantial

evidence in the record.” Thornton, 897 N.W.2d at 473 (citation omitted). “Evidence

is substantial if a reasonable person would accept it as adequate to reach a

conclusion.” Id. (citation omitted). At the close of the evidence, if “the record is

insufficient to support a party’s theory of recovery or defense, the court need not

submit the theory to the jury.” Id. (citation omitted).
                                          14


       The estate claims the district court erred in submitting the comparative fault

defense to the jury because Henkelman’s requests to be punched did not cause

his death. Instead, according to the estate, it was Bean’s punch that caused the

harm. This argument overlooks that “there may be more than one cause in fact of

a plaintiff’s damages.” Garr v. City of Ottumwa, 846 N.W.2d 865, 871 (Iowa 2014);

accord Dan D. Dobbs et al., The Law of Torts § 186 n.12 (2d ed. July 2022 update)

(“[N]othing is the result of a single cause in fact.”); Restatement (Third) of Torts:

Liability for Physical & Emotional Harm § 26, cmt. c (Am. L. Inst. Oct. 2022 update)

(“An actor’s tortious conduct need only be a factual cause of the other’s harm.”).

While it was Bean’s punch that caused Henkelman to fall and hit his head on the

concrete, there was sufficient evidence in the record that Bean would not have

punched Henkelman had he not been asked to do so. See Mulhern, 799 N.W.2d

at 121 (“It is only in the plainest cases, in which reasonable minds could come to

no other conclusion, that we decide a question of contributory negligence as a

matter of law.”). We accordingly find that the court did not err in instructing the jury

on comparative fault.

       C.     Provocation and Mutual Combat

       The estate relatedly argues the district court erred by failing to instruct the

jury on provocation and mutual combat. For provocation, the estate points to

cases holding that “words are no justification for violent acts.” But those cases

apply to “angry” or “provoking” words in criminal cases or civil suits for intentional

torts, not a negligence case like this one. See, e.g., Thompson v. Mumma, 21

Iowa 65, 66 (1866) (“Angry words are no justification for an assault and

battery . . . .”); Ireland v. Elliott, 5 Iowa 478, 480 (1858) (“Provoking and insulting
                                           15


language, constitute a defence to acts of violence, in a civil action [for assault and

battery], no more than in a criminal prosecution.”). In any event, there were no

angry or provoking words—just Henkelman’s requests that Bean hit him.

       These facts are also ill-suited to a mutual combat instruction.           Mutual

combat is more than “a reciprocal exchange of blows”—it requires “a mutual

intention, consent, or agreement preceding the initiation of hostilities.” State v.

Spates, 779 N.W.2d 770, 776 (Iowa 2010) (quoting People v. Ross, 66 Cal. Rptr.

3d 438, 447 (Cal. Ct. App. 2007)). There were no hostilities here. Instead, Bean

and Henkelman were engaged in a friendly encounter with an agreement not to

fight. Cf. Sanders v. State, 659 S.E.2d 376, 380 (Ga. 2008) (“A charge on mutual

combat ‘is warranted only when the combatants are armed with deadly weapons

and mutually agree to fight.’” (emphasis added) (citation omitted)). And, like with

the requested provocation instruction, the estate does not cite any negligence

cases applying the concept. See 65A C.J.S. Negligence § 332 (“The defenses of

mutual combat and that a plaintiff was committing assault and battery at the time

of the plaintiff’s alleged injury are inapplicable to claims for negligence . . . as such

defenses have been supplanted by the doctrine of comparative fault . . . .”).

       We accordingly find the district court did not err in refusing to give

instructions on provocation and mutual combat.

       D.     Deposition

        This leaves us with the estate’s challenge to the use of the medical

examiner’s deposition at trial. Bean sought to read the deposition into the record

under Iowa Rule of Civil Procedure 1.704 because the medical examiner was

working out of state and unavailable for trial.        The estate objected, arguing:
                                         16


“There’s no indication that any attempt to subpoena him was ever attempted.” But

that’s not required by rule 1.704, which provides that:

              Any part of a deposition, so far as admissible under the rules
       of evidence, may be used upon the trial . . . in the same action against
       any party who appeared when it was taken . . . to do any of the
       following:
              ....
              (3) For any purpose, if the court finds that the offeror was
       unable to procure deponent’s presence at the trial by subpoena; or
       that deponent is out of the state and such absence was not procured
       by the offeror . . . .

(Emphasis added.)      Because a subpoena attempt is not required when the

deponent is out of state, as the medical examiner was here, the district court did

not abuse its discretion in allowing Bean to use his deposition under rule 1.704(3).6

       Nor do we find the court abused its discretion in redacting the word

“homicide” from the deposition in two places. At the motion-in-limine hearing, the

district court asked the estate: “So you don’t mind redaction of references to the

word ‘homicide’ or the word ‘assault’” from documents admitted into evidence?

The estate responded, “No, we do not,” only to reverse course at trial when the

parties discussed reading the medical examiner’s deposition to the jury. Setting

aside this about-face, the court found redaction was appropriate under Iowa Rule

of Evidence 5.403. Given the wide discretion afforded to the court by rule 5.403,

see State v. Lacey, 968 N.W.2d 792, 808 (Iowa 2021), we cannot conclude its




6 Given this conclusion, there is no need to decide whether the deposition was also
properly used under rule 1.704(4), as alternatively asserted by Bean. See Iowa R.
Civ. P. 1.704(4) (allowing depositions of “a health care practitioner offering
opinions or facts concerning a party’s physical or mental condition” to be used at
trial).
                                            17


decision was clearly untenable or unreasonable under the circumstances

presented.

         The jury knew that Bean pled guilty to involuntary manslaughter—a different

offense from murder in terms of intent and severity. Compare Iowa Code § 707.1

(defining murder as “kill[ing] another person with malice aforethought” (emphasis

added)),     with   id.   §   707.5(1)(b)   (defining   involuntary   manslaughter     as

“unintentionally caus[ing] the death of another person by the commission of an act

in a manner likely to cause death or serious injury” (emphasis added)). The word

“homicide” is a weighty one—and one likely to unfairly prejudice Bean in this civil

trial.   See State v. Veal, 930 N.W.2d 319, 335 (Iowa 2019) (“Inevitably, a

prospective juror is going to regard murder as a . . . serious crime . . . .”). There

was also a likelihood its use would confuse the jury given the special meaning

assigned to the term by medical examiners versus its vernacular use. See State

v. Tyler, 867 N.W.2d 136, 155 (Iowa 2015) (explaining that when an autopsy lists

the manner of death as “homicide,” it means “[t]he killing of one human being

by . . . another” with “no opinion as to the criminality of the killing or the culpability

of the killer” (alterations in original) (citations omitted)).

IV.      Conclusion

         For these reasons, we find the district court erred in instructing the jury on

both comparative fault and assumption of risk. This instructional error prejudiced

the estate. We accordingly reverse and remand for a new trial.

         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

Chicchelly, J., concurs; Ahlers, P.J., partially dissents.
                                          18


AHLERS, Presiding Judge (concurring in part and dissenting in part).

       While I agree with most of the majority opinion, I cannot agree with the

resolution of the jury-instruction issue related to assumption of risk (section III.A of

the majority opinion) and the decision to grant a new trial. Therefore, I concur in

part and dissent in part.

       I part ways with the majority’s resolution because I believe it is built on a

faulty premise—namely that the district court instructed on both comparative fault

and assumption of risk as separate defenses—which led to the majority’s reliance

on Coker v. Abell-Howe Company. 491 N.W.2d 143 (Iowa 1992). If the district

court had instructed on comparative fault and assumption of risk as separate

defenses, then I would agree that Coker controls because Coker repeatedly notes

that instructing on both comparative fault and assumption of risk is prohibited when

treated as separate defenses. 491 N.W.2d at 146–48 (analyzing assumption of

risk as a “separate defense” at least four times). But comparative fault and

assumption of risk were not presented to the jury as separate defenses in this

case. Assumption of risk was presented as one way in which Jacob Henkelman

was at fault within the context of a comparative fault defense, not as a separate

defense. We know this from the verdict forms as well as the jury instructions.

       The verdict forms provided no avenue by which the jury could have decided

the case on assumption of risk as a separate defense. The verdict forms were

typical comparative fault verdict forms.       As Darby Bean conceded fault and

causation, the verdict forms asked the jury to decide only (1) whether Henkelman

was at fault, (2) whether his fault was a cause of damages, and (3) what

percentage of fault was attributable to Henkelman in comparison to a percentage
                                          19


of fault attributable to Bean. No part of the verdict forms asked the jury to decide

an issue of assumption of risk separate from the concept of comparative fault.

       As for the jury instructions, instruction number seventeen was the

marshalling instruction for Bean’s comparative fault defense.          As it is recited

verbatim in the majority opinion, I will not repeat it here. I do highlight, however,

that one of the particulars listed in that instruction as to how Henkelman was

alleged to be at fault was that Henkelman “ask[ed] [d]efendant to strike him in the

face.” The majority points out that this particular is not labeled in instruction

seventeen as “unreasonable assumption of the risk,” and it uses this lack of a label

to conclude that the next instruction—instruction number eighteen, which spells

out the details of what needed to be established in order for Henkelman to be found

to have assumed the risk—cannot be viewed as an explanation of the concept of

assumption of risk. I respectfully disagree. Although listing Henkelman’s request

that Bean “strike him in the face” as a particular of Henkelman’s claimed fault is

not labeled as embodying the concept of assumption of risk, I don’t see what else

it could be doing other than introducing that concept, which is explained in more

detail in the instruction that follows. Instruction number eighteen (which was also

recited in full in the majority opinion) spelled out the concept of assumption of risk

in more detail. The instruction made it clear that the concept was based on

Henkelman “asking the [d]efendant to hit him.” It also gave details about what

Bean needed to prove in order to establish assumption of risk. The instruction

concludes by telling the jury the only thing it is permitted to do if it determines that

Bean had established Henkelman assumed the risk, and that was to “assign a

percentage of fault against the plaintiffs and include it in the total percentage of
                                           20


fault, if any, found by you in your answers to the special verdicts.” There was no

avenue provided in the jury instructions for the jury to do anything with the concept

of assumption of risk other than to use it to assess fault as part of deciding the

comparative fault question.

       In my view, the jury instructions and the verdict forms make it clear that

assumption of risk was not submitted as a separate defense. Rather, it was

submitted as a species of fault in deciding the comparative fault defense. Treating

assumption of risk as a species of fault has support from the text of the statute.

See Iowa Code § 668.1(1) (2018) (defining “fault” to include “unreasonable

assumption of risk not constituting an enforceable express consent”). It also has

support in our case law. Morgan v. Perlowski is a negligence case based on the

plaintiff being assaulted. 508 N.W.2d 724, 725 (Iowa 1993). In Morgan, the trial

court submitted the case to the jury with instructions to consider assumption of risk

as a species of comparative fault. Id. at 729. The jury returned a verdict finding

the plaintiff forty percent at fault and the defendant sixty percent at fault. Id. at 726.

On appeal, our supreme court noted Coker when it had this to say about the

instructions:

       The trial court correctly concluded that the issue of assumption of
       risk was not a separate defense but would be considered under our
       comparative fault principles. See Coker v. Abell-Howe Co., 491
       N.W.2d 1423, 147 (Iowa 1992). This defense was properly
       submitted to the jury to be considered under comparative fault.

Id. at 729. Based on this statutory and case law authority, I find the trial court

appropriately submitted assumption of risk as a species of comparative fault.

       Having concluded that assumption of risk was submitted as a form of fault

and not as a separate defense, I do not think Coker and its ban on “separate
                                        21


defenses” of comparative fault and assumption of risk applies. If I am wrong in

concluding that Coker does not apply to this situation, I am in good company, as

the Eighth Circuit reached the same conclusion in a negligence case involving jury

instructions nearly indistinguishable from those used here. In Wurster v. Plastics

Group, Inc., a man suffered fatal burns after a gas can exploded as he poured gas

onto a fire. 917 F.3d 608, 611 (8th Cir. 2019). His estate brought a claim against

the manufacturer of the gas can. Id. Just like this case, the claim was submitted

to the jury under a negligence theory. See id. at 612. The case was tried under

Iowa’s comparative fault scheme, and the jury found the decedent more at fault

than the manufacturer, resulting in a defense verdict. Id. at 611 (citing Iowa Code

§ 668.3(1)). On appeal, the estate relied on Coker to claim instructional error,

arguing that the instructions included assumption of risk as both a species of fault

in the comparative fault instruction and as a separate defense. Id. at 615–16. The

relevant jury instructions in Wurster were conceptually indistinguishable from those

used in the current case. Instruction number thirteen in Wurster read:

              TPG claims that James Wurster was at fault by being
       negligent. In order to prove this claim, it must prove
              1. James Wurster was negligent in one or more of the
       following ways:
                      a. misuse of the gas can by attempting to pour gasoline
              on a fire;
                      b. misuse of the gas can by attempting to pour gasoline
              from the vent hole; and
                      c. unreasonable assumption of the risk.
              2. James Wurster’s fault was a cause of plaintiffs’ damage.
              If TPG failed to prove either of these propositions, TPG has
       not proved its defense. If TPG has proved both of these propositions,
       then you will assign a percentage of fault against James Wurster and
       include his fault in the total percentage of fault found by you in
       answering the special verdicts.

Id. at 612. Instruction number eighteen read:
                                          22


               TPG claims that James Wurster unreasonably assumed the
       risk by pouring gasoline onto the fire or using the vent hole to pour
       gasoline.
               To prove this defense, TPG must prove all of the following
       propositions:
               1. James Wurster knew the risk was present.
               2. James Wurster understood the nature of the risk to himself.
               3. Nevertheless, James Wurster unreasonably, freely, and
       voluntarily took the risk.
               4. James Wurster’s assumption of the risk was a cause of
       plaintiffs’ damage.
               If TPG has failed to prove any of these propositions, it has not
       proved this defense. If TPG has proved all these propositions, then
       you will assign a percentage of fault against James Wurster and
       include it in the total percentage of fault, if any, found by you in your
       answers to the special verdicts.

Id. at 612–13.

       Just as the estate does here, the plaintiffs in Wurster argued that the

instructions improperly included assumption of risk as both a species of fault in the

comparative fault instruction and as a separate defense, and that doing so unduly

emphasized the decedent’s alleged fault and violated the principles of Coker. See

id. at 615–16. The Wurster court rejected the challenges. Id. at 616. In doing so,

the court rejected one of the identical challenges raised here, which is that use of

the phrase “this defense” in the explanatory instruction—which happens to be

instruction number eighteen both here and in Wurster—shows that assumption of

risk was submitted as a separate defense in violation of the ban established by

Coker. The Wurster court noted:

       The instruction’s use of the phrase “this defense” appears at first
       blush to present the assumption of risk doctrine as both a species of
       fault and a separate defense.
              This view fails, however, to take into account the final director,
       which simply directs the jury to apportion such fault as may have
       been caused by the unreasonable assumption of risk. In context, the
       instruction is simply a definition setting forth the elements of an
       unreasonable assumption of risk. The inclusion of the phrase “this
                                          23


       defense,” while unfortunate, does not direct the jury to do anything
       other than what it was directed to do in [i]nstruction [number thirteen].
       The instruction provided a necessary definition of assumption of risk
       that was otherwise absent from the jury instructions.
              While the instructions are no model of clarity, our review of the
       record demonstrates no prejudice.

Id. This is exactly the situation we have here,7 and I find the reasoning of the

Wurster court persuasive. While I agree that use of the phrase “this defense” in

instruction eighteen here is unfortunate, the instruction has a conceptually identical

“final director” telling the jury that the only thing it could do if it found Henkelman

unreasonably assumed risk by asking Bean to hit him was to assign a percentage

of fault as part of the comparative fault analysis. See id. I also agree with the

reasoning of the Wurster court to conclude that instruction number eighteen here

is simply a definitional instruction setting forth the elements of unreasonable

assumption of risk. See id. The instructions, when viewed as a whole, properly


7  I find the instructions in Wurster to be virtually identical conceptually to those
used here. The majority seeks to distinguish the instructions by the fact that the
comparative fault marshalling instruction in Wurster (instruction number thirteen)
listed “unreasonable assumption of the risk” as a species of negligence or fault,
whereas the marshaling instruction here (instruction number seventeen) does not
mention “unreasonable assumption of the risk” as a species of fault. Instead,
instruction seventeen references a specification of fault by Henkelman “asking
[d]efendant to strike him in the face.” In the majority’s view, this difference loses
the connection between instructions seventeen and eighteen and requires a
different outcome than in Wurster. I respectfully disagree. While it may have been
better to reference unreasonable assumption of risk in paragraph 1(b) of
instruction seventeen, and then follow it up with instruction eighteen providing the
details of the concept of assumption of risk, I don’t believe the failure to do so is
fatal. Paragraph 1(b) of instruction seventeen lists “asking [d]efendant to strike
him in the face” as a way Henkelman is alleged to be at fault. In the very next
instruction, the jury is told that Bean is claiming Henkelman “unreasonably
assumed the risk by asking the [d]efendant to hit him,” and then goes on to recite
what Bean needed to prove before the jury could assign a percentage of fault for
this conduct by Henkelman. To me, these instructions are sufficiently tied together
to convey the concepts at issue to the jury such that there was no error and to
make Wurster squarely on point.
                                           24


incorporated unreasonable assumption of risk as a species of fault under Iowa’s

comparative fault scheme. The instructions did not make assumption of risk a

stand-alone defense that would run afoul of Coker.

       To be sure, the instructions here could have been drafted more clearly.

That said, instructions are not required to be “technically perfect or even a model

of clarity.” S&H Farm Supply, Inc. v. Bad Boy, Inc., 25 F.4th 541, 553 (8th Cir.

2022) (quoting Hall v. BNSF Ry. Co., 958 F.3d 672, 674 (8th Cir. 2020)). All that

is required is that the instructions correctly cover the subject of the applicable law

when all the instructions are read together. See State v. Uthe, 542 N.W.2d 810,

815 (Iowa 1996) (“It is well settled that a trial court need not instruct in a particular

way so long as the subject of the applicable law is correctly covered when all the

instructions are read together.”). In my view, the instructions here adequately

covered the applicable law.

       For the reasons stated, I respectfully dissent from the majority decision to

grant a new trial based on a finding that the instructions incorrectly addressed

unreasonable assumption of risk in relation to comparative fault. As I agree with

the remainder of the well-crafted majority decision, I concur on all other issues. I

would affirm on all issues.